IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FOUNDATION FOR ELDERCARE,                 : No. 378 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
DAUPHIN COUNTY BOARD OF TAX               :
ASSESSMENT APPEALS, BOROUGH               :
OF HIGHSPIRE AND STEELTON-                :
HIGHSPIRE SCHOOL DISTRICT,                :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.